Exhibit DIRECTOR STOCK OPTION AGREEMENT FOR 2 iParty Corp. Employer ID: 76-0547750 270 Bridge Street, Suite 301 Dedham, Massachusetts 02026 «FirstName» «MiddleName» «LastName» «Street Address» «City», «State» «Zip» You have been granted an option to purchase iParty Corp. Common Stock as follows: Type of Option: Non-Qualified Stock Option Grant No.: Stock Option Plan: 2009 Stock Incentive Plan Date of Grant: Total Number of Option Shares: Option Price per Share: $ Total Exercise Price of Option Shares: $ VestingDates NumberofShares VestingonVestingDate Percent Vested (Cumulative) By your acceptance of this Stock Option Grant, you agree that this option is granted under and governed by the terms and conditions of iParty’s 2009 Stock Incentive Plan (as further amended or restated from time to time) and by the terms and conditions of iParty’s Director Stock Option Agreement, which is attached hereto. iParty Corp. Sal Perisano Chairman and Chief Executive Officer Acknowledged and Accepted by: [Optionee Name] Attachment: iParty Director Stock Option Agreement IPARTY CORP. DIRECTOR STOCK OPTION AGREEMENT 1. Grant of Option. iParty Corp., a Delaware corporation (“iParty”), hereby grants to the Optionee named in the accompanying Stock Option Grant (the “Option Grant”) the option, pursuant to iParty’ 2009 Stock Incentive Plan (the “Plan”), to purchase an aggregate of the Total Number of Option Shares of Common Stock of iParty stated in the Option Grant at a price per share equal to the Option Price Per Share stated in the Option Grant, purchasable as set forth in, and subject to the terms and conditions of, this Option Agreement and the Plan. 2. Non-Statutory Stock Option. This option is not intended to qualify as an incentive stock option under Section422 of the Internal Revenue Code of 1986, as amended (the “Code”). 3. Exercise of Option and Provisions for Termination. (a)Vesting Schedule. Except as otherwise provided in this Option Agreement, this option may be exercised up to and including the tenth anniversary of the Date of Grant stated in the Option Grant (hereinafter the “Expiration Date”).This option shall become exercisable (or “vest”) in installments for the number of shares set forth in the table in the Option Grant commencing on each of the respective Vesting Dates noted (each a “Vesting Date”).The right of exercise shall be cumulative so that if the option is not exercised to the maximum extent permissible during any exercise period, it shall be exercisable, in whole or in part, with respect to all shares not so purchased at any time prior to the Expiration Date or the earlier termination of this option.This option may not be exercised at any time after the Expiration Date. Notwithstanding the foregoing: (1)if the Optionee ceases to serve as a director of iParty before a Vesting Date set forth in the Option Grant, no shares of Common Stock shall become exercisable on such Vesting Date following the cessation of his or her service as director; and (2)this option shall immediately become exercisable in full in the event (i)a Change in Control (as defined in the Plan) of iParty occurs or (ii)the Optionee ceases to serve as a director of iParty due to his or her death or disability (within the meaning of Section22(e)(3)of the Code or any successor provision). (b)Continuous Service as Director Required. Except as otherwise provided in this Section3(b), this option shall terminate, and may no longer be exercised by the Optionee, on the date three years after the Optionee ceases to serve as a director of iParty. In the event (1)the Optionee ceases to serve as a director of iParty due to his or her death or disability (within the meaning of Section22(e)(3)of the Code or any successor provision), or (2)the Optionee dies or is disabled (within the meaning of Section22(e)(3)of the Code or any successor provision) within three years after he or she ceases to serve as a director of iParty, then the exercisable portion of this option (as it may have been accelerated pursuant to Section 3(a)) may be exercised within the period of one year following such date, by the Optionee or by the person to whom this option is transferred by will or by the laws of descent and distribution. Notwithstanding the foregoing, this option may not be exercised at any time after the Expiration Date. (c)Exercise Procedure.
